Case 2:17-cv-00007-DAK-JCB Document 93 Filed 03/10/21 PageID.1050 Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT

                                      DISTRICT OF UTAH


     KRISTINA ZEMAITIENE,                                 MEMORANDUM DECISION
                                                              AND ORDER
                   Plaintiff,
                                                        Case No. 2:17-cv-00007-DAK-JCB
     v.

     SALT LAKE COUNTY, et al.,                            District Judge Dale A. Kimball

                   Defendants.                          Magistrate Judge Jared C. Bennett


          District Judge Dale A. Kimball referred this case to Magistrate Judge Paul M. Warner

 under 28 U.S.C. § 636(b)(1)(B). 1 Due to Judge Warner’s retirement, this case is now referred to

 Magistrate Judge Jared C. Bennett. 2 Before the court is pro se Plaintiff Kristina Zemaitiene’s

 (“Ms. Zemaitiene”) motion for extension of time. 3 The court has carefully reviewed the written

 memoranda submitted by the parties. Under DUCivR 7-1(f), the court concludes that oral

 argument is not necessary and, therefore, decides the motion on the written memoranda. In her

 motion, Ms. Zemaitiene seeks extensions of time to: (1) file objections to Judge Warner’s March

 6, 2020 Report and Recommendation; 4 and (2) respond to Defendant Corporation of the

 Presiding Bishop of The Church of Jesus Christ of Latter-Day Saints dba Deseret Industries’


 1
     ECF No. 11.
 2
     ECF No. 70.
 3
     ECF No. 88.
 4
     ECF No. 62.
Case 2:17-cv-00007-DAK-JCB Document 93 Filed 03/10/21 PageID.1051 Page 2 of 12




 (“DI”) motion for summary judgment. 5 Based upon the analysis set forth below, Ms.

 Zemaitiene’s request for an extension of time to file objections to the March 6, 2020 Report and

 Recommendation is denied, and her request for an extension of time to respond to DI’s motion

 for summary judgment is granted in part and denied in part.

                                    RELEVANT BACKGROUND

           In a March 6, 2020 Report and Recommendation, Judge Warner recommended granting

 two motions to dismiss filed by various defendants in this case (collectively, “Moving

 Defendants”). After that Report and Recommendation was issued, Ms. Zemaitiene had 14 days

 to file any objections to it. 6 On March 24, 2020, after no timely objections had been filed, Judge

 Kimball adopted that Report and Recommendation. 7 Judge Kimball’s Order was mailed to Ms.

 Zemaitiene, but it was returned to the court as undeliverable. 8

           On April 27, 2020, Ms. Zemaitiene filed a motion for relief from Judge Kimball’s March

 24, 2020 Order in which she requested leave to file objections to the March 6, 2020 Report and

 Recommendation. 9 Ms. Zemaitiene asserted that she had been unable to prepare her objections

 because she had not had access to a computer at her public library, which had been closed due to

 the COVID-19 pandemic. In an April 30, 2020 Order, Judge Kimball granted Ms. Zemaitiene’s




 5
     ECF No. 83.
 6
     28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).
 7
     ECF No. 63.
 8
     ECF No. 64.
 9
     ECF No. 65.

                                                    2
Case 2:17-cv-00007-DAK-JCB Document 93 Filed 03/10/21 PageID.1052 Page 3 of 12




 motion and provided her with a deadline to file her objections of 14 days from the date the public

 libraries reopened. 10

          On September 24, 2020, this court issued a Report and Recommendation on certain

 pending motions. 11 That Report and Recommendation was mailed to Ms. Zemaitiene, but it was

 returned as undeliverable. 12 In an October 20, 2020 Order, after Ms. Zemaitiene did not file any

 timely objections, Judge Kimball adopted that Report and Recommendation. 13 In that Order,

 Judge Kimball noted that there was some question whether Ms. Zemaitiene was aware of the

 Report and Recommendation given that the mailing to her had been returned as undeliverable.

 Nevertheless, Judge Kimball adopted the Report and Recommendation and specifically noted

 that Ms. Zemaitiene had duties to keep a current address on file with the court and to prosecute

 her case. Judge Kimball’s Order was mailed to Ms. Zemaitiene, but it was returned as

 undeliverable. 14

          On October 21, 2020, Judge Kimball issued an Order reaffirming his prior adoption of

 the March 6, 2020 Report and Recommendation. 15 In that Order, Judge Kimball noted that the

 Salt Lake County libraries had reopened for appointments on July 13, 2020, and fully reopened




 10
      ECF No. 66.
 11
      ECF No. 77.
 12
      ECF No. 78.
 13
      ECF No. 79.
 14
      ECF No. 81.
 15
      ECF No. 80.

                                                 3
Case 2:17-cv-00007-DAK-JCB Document 93 Filed 03/10/21 PageID.1053 Page 4 of 12




 to the public on October 5, 2020, yet Ms. Zemaitiene had not filed any objections with 14 days

 of the date the libraries fully reopened.

          On January 4, 2021, DI filed its motion for summary judgment. 16 Under DUCivR

 7-1(b)(3)(A) and 56-1(g)(2), Ms. Zemaitiene’s response was due within 28 days (i.e., February 1,

 2021).

          On January 25, 2021, over 3 months after Judge Kimball’s October 20, 2020 Order was

 mailed to Ms. Zemaitiene, she filed a motion for relief from that Order and requested leave to

 file objections to the September 24, 2020 Report and Recommendation. 17 In her motion, Ms.

 Zemaitiene asserted that she was unaware of the September 24, 2020 Report and

 Recommendation because it had been returned to the court as undeliverable. At the same time,

 Ms. Zemaitiene admitted that she relies upon general postal delivery service. Ms. Zemaitiene

 also contended that she had problems with preparing her objections because of her lack of

 computer access at libraries during the COVID-19 pandemic and continuing limited access to a

 computer after the libraries reopened. In a January 28, 2021 Order, Judge Kimball granted and

 denied Ms. Zemaitiene’s motion for relief from his October 20, 2020 Order. 18 In his Order,

 Judge Kimball reiterated all of the points from his prior Orders and also notified Ms. Zemaitiene

 that if she relied on general delivery postal service, she had a duty to check the court’s docket

 regularly. Judge Kimball further notified Ms. Zemaitiene that she had a duty to litigate this case,




 16
      ECF No. 83.
 17
      ECF No. 84.
 18
      ECF No. 86.

                                                  4
Case 2:17-cv-00007-DAK-JCB Document 93 Filed 03/10/21 PageID.1054 Page 5 of 12




 which she chose to bring, and that she could not “come and go” from doing so. After providing

 those points of notification, Judge Kimball granted Ms. Zemaitiene one final 30-day extension of

 time to file objections to the September 24, 2020 Report and Recommendation.

          On January 25, 2021, Ms. Zemaitiene filed the motion currently before the court in which

 she seeks yet another extension of time to file objections to the March 6, 2020 Report and

 Recommendation, as well as an extension of time to file her response to DI’s motion for

 summary judgment. 19 Ms. Zemaitiene’s motion was obviously filed well past the deadline for

 filing objections to the March 6, 2020 Report and Recommendation, but it was filed prior to the

 expiration of her deadline for responding to DI’s motion for summary judgment. In support of

 her requests, Ms. Zemaitiene asserts that she still has limited access to a computer at public

 libraries, has experienced health problems, and has been attending to a separate litigation matter

 in state court.

                                      LEGAL STANDARDS

          Because Ms. Zemaitiene’s request for an extension of time to file objections to the March

 6, 2020 Report and Recommendation came well after the deadline for filing such objections, that

 request is governed by Fed. R. Civ. P. 6(b)(1)(B), which provides that “the court may, for good

 cause,” extend a deadline after it has expired “if the party failed to act because of excusable

 neglect.” Therefore, Ms. Zemaitiene must show both good cause and excusable neglect for this

 request to be granted.




 19
      ECF No. 88.

                                                  5
Case 2:17-cv-00007-DAK-JCB Document 93 Filed 03/10/21 PageID.1055 Page 6 of 12




           On the other hand, because Ms. Zemaitiene requested an extension of time to respond to

 DI’s motion for summary judgment prior to the expiration of the deadline for doing so, that

 request is governed by Fed. R. Civ. P. 6(b)(1)(A), which provides that “the court may, for good

 cause,” extend a deadline if “a request is made. . . before the original time or its extension

 expires.” Thus, Ms. Zemaitiene must establish only good cause for this request to be granted.

           The Tenth Circuit has recognized that good cause and excusable neglect are not identical

 but are interrelated. 20 With respect to what is required to show good cause, the Tenth Circuit has

 stated:

                  Without attempting a rigid or all-encompassing definition of good
                  cause, it would appear to require at least as much as would be
                  required to show excusable neglect, as to which simple inadvertence
                  or mistake of counsel or ignorance of the rules usually does not
                  suffice, and some showing of good faith on the part of
                  the party seeking the enlargement and some reasonable basis for
                  noncompliance within the time specified is normally required. 21

 “‘[G]ood cause’ requires a greater showing than ‘excusable neglect.’” 22 “Good cause comes into

 play in situations in which there is no fault—excusable or otherwise. In such situations, the need

 for an extension is usually occasioned by something that is not within the control of the




 20
   In re Kirkland, 86 F.3d 172, 175 (10th Cir. 1996); Putnam v. Morris, 833 F.2d 903, 905 (10th
 Cir. 1987).
 21
   In re Kirkland, 86 F.3d at 175 (quotations and citations omitted); see also Putnam, 833 F.2d at
 905.
 22
      In re Kirkland, 86 F.3d at 175 (footnote omitted).

                                                    6
Case 2:17-cv-00007-DAK-JCB Document 93 Filed 03/10/21 PageID.1056 Page 7 of 12




 movant.” 23 “It requires the moving party to show the deadline cannot be met despite the

 movant’s diligent efforts.” 24

           To determine whether the lesser standard of excusable neglect is shown,

                   a court must take into account “all relevant circumstances
                   surrounding the party’s omission.” These include four relevant
                   factors: (1) “the danger of prejudice” to the nonmoving party;
                   (2) “the length of the delay and its potential impact on judicial
                   proceedings”; (3) “the reason for the delay, including whether it was
                   within reasonable control of the movant”; and (4) “whether the
                   movant acted in good faith.” 25

 “The Tenth Circuit has . . . held that the third factor . . . is ‘perhaps the most important single

 factor . . . in determining whether neglect is excusable.’” 26 “‘[A]n inadequate explanation for

 delay, may, by itself, be sufficient to reject a finding of excusable neglect.’” 27




 23
    Utah Republican Party v. Herbert, 678 F. App’x 697, 700-01 (10th Cir. 2017) (quotations and
 citation omitted).
 24
      Id. at 701. (quotations and citation omitted).
 25
    Shifers v. Arapahoe Motors, Inc., No. 17-CV-01753-CMA-KLM, 2018 WL 6620866, at *3 (D.
 Colo. Dec. 18, 2018) (citations omitted) (quoting Pioneer Inv. Servs. Co. v. Brunswick Assocs.
 Ltd. P’ship, 507 U.S. 380, 395 (1993)); see also Shifers, 2018 WL 6620866, at *3 (providing that
 although the Pioneer Court’s “discussion of excusable neglect . . . concerned Bankruptcy Rule
 9006(b)(1), . . . its analysis rested on the plain meaning of the terms . . . . Accordingly, the Court
 of Appeals for the Tenth Circuit has extended the Pioneer standard of excusable neglect to
 motions arising under . . . Federal Rule of Civil Procedure 6(b)” (citing multiple Tenth Circuit
 cases) (quotations and citations omitted)).
 26
   Shifers, 2018 WL 6620866, at *3 (third alteration in original) (quoting City of Chanute, Kan. v.
 Williams Nat. Gas Co., 31 F.3d 1041, 1046 (10th Cir. 1994)).
 27
   Id. (alteration in original) (quoting Perez v. El Tequila, LLC, 847 F.3d 1247, 1253 (10th Cir.
 2017)).

                                                       7
Case 2:17-cv-00007-DAK-JCB Document 93 Filed 03/10/21 PageID.1057 Page 8 of 12




                                             ANALYSIS

           Ms. Zemaitiene has not established good cause or excusable neglect to extend the

 deadline to file objections to the March 6, 2020 Report and Recommendation. Therefore, that

 portion of her motion is denied. Ms. Zemaitiene has established good cause for extending the

 deadline to respond to DI’s motion for summary judgment. However, the court will not grant the

 full extension that Ms. Zemaitiene requests. Accordingly, that portion of her motion is granted in

 part and denied in part. The court addresses each of Ms. Zemaitiene’s requests in order below.

 I.        Ms. Zemaitiene’s Request for an Extension of Time to File Objections to the March
           6, 2020 Report and Recommendation Is Denied.

           Ms. Zematiene requests an extension of time to file objections to the March 6, 2020

 Report and Recommendation. For that request to be granted, she must show both good cause

 and excusable neglect. 28 Given that establishing good cause requires at least a showing of

 excusable neglect, the court first considers whether Ms. Zemaitiene establishes excusable

 neglect. After determining that she does not meet that standard, the court necessarily determines

 that she does not meet good cause either. Each standard is addressed below.

           A.      Ms. Zemaitiene Fails to Establish Excusable Neglect.

           In determining whether Ms. Zemaitiene establishes excusable neglect, the court first

 considers whether extending the relevant deadline would impose undue prejudice on the Moving

 Defendants. The court concludes that it would. The March 6, 2020 Report and

 Recommendation was issued almost exactly a full year ago, was adopted by Judge Kimball soon

 thereafter, and was re-adopted by Judge Kimball over 4 months ago. The Moving Defendants


 28
      Fed. R. Civ. P. 6(b)(1)(B).

                                                   8
Case 2:17-cv-00007-DAK-JCB Document 93 Filed 03/10/21 PageID.1058 Page 9 of 12




 are entitled to some finality, as well as a speedy and efficient resolution of this case. Requiring

 them to reenter this case after they have already been twice dismissed is both unreasonable and

 prejudicial. Accordingly, this factor weighs against a finding of excusable neglect.

        Second, the court considers the length of the delay and its impact on the judicial

 proceedings. As noted above, the length of the delay in resolving the March 6, 2020 Report and

 Recommendation is substantial. Furthermore, even if the court considers only the delay from the

 last deadline for Ms. Zemaitiene’s objections in October 2020 to the date of her current motion,

 that delay is approximately 3 months, which is likewise substantial. Additionally, the length of

 those delays has had a significant impact on these proceedings. Allowing Ms. Zemaitiene to now

 object to a Report and Recommendation that was issued nearly a year ago is entirely contrary to

 the mandate of Fed. R. Civ. P. 1, which requires the court to “secure the just, speedy, and

 inexpensive determination of every action and proceeding.” For those reasons, this factor

 weighs heavily against a finding of excusable neglect.

        Third, the court considers whether Ms. Zemaitiene has proffered an adequate reason for

 the delay. She has not. Her primary explanations for the delay are limited access to a computer

 at public libraries, health problems, and attending to a separate litigation matter in state court.

 Although the court acknowledges those difficulties, they do not provide a sufficient explanation

 for the extended delay here. Indeed, as demonstrated above, Ms. Zemaitiene waited

 approximately 3 months between the most recent deadline for her objections and the filing of the

 instant motion. Despite any obstacles she may have faced, they do not explain that delay. Ms.




                                                   9
Case 2:17-cv-00007-DAK-JCB Document 93 Filed 03/10/21 PageID.1059 Page 10 of 12




  Zemaitiene’s inadequate explanation for the delay, by itself, weighs heavily against a finding of

  excusable neglect and justifies denying this portion of her motion. 29

          Finally, the court considers whether Ms. Zemaitiene has acted in good faith. Although

  there is no direct evidence of bad faith, the court cannot conclude that she has acted in good

  faith. Ms. Zemaitiene has failed keep a current address with the court since at least October

  2020, as required by the court’s local rules, even for pro se parties. 30 Additionally, it is clear that

  she has not checked the docket in this case regularly. That conduct shows a lack of a good faith

  interest in prosecuting this case. Ms. Zemaitiene is reminded that she chose to initiate this case

  and, as such, has a duty to prosecute it. For those reasons, this factor weighs against a finding of

  excusable neglect.

          Based upon consideration of the relevant factors, the court concludes that Ms. Zemaitiene

  fails to establish excusable neglect. That alone justifies denying her motion. Nevertheless,

  assuming that she had established excusable neglect, the court now turns to whether she can

  establish good cause.




  29
    Shifers, 2018 WL 6620866, at *3 (“‘[A]n inadequate explanation for delay, may, by itself, be
  sufficient to reject a finding of excusable neglect.’” (alteration in original) (quoting Perez, 847
  F.3d at 1253)).
  30
     DUCivR 83-1.3(e) (“In all cases, counsel and parties appearing pro se must notify the Clerk’s
  Office immediately of any change in address, email address, or telephone number.”); see also
  Ogden v. San Juan Cnty., 32 F.3d 452, 455 (10th Cir. 1994) (“[P]ro se status does not excuse the
  obligation of any litigant to comply with the fundamental requirements of the Federal Rules of
  Civil . . . Procedure.”); Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994) (“This court has
  repeatedly insisted that pro se parties follow the same rules of procedure that govern other
  litigants.” (quotations and citations omitted)).

                                                     10
Case 2:17-cv-00007-DAK-JCB Document 93 Filed 03/10/21 PageID.1060 Page 11 of 12




            B.      Ms. Zemaitiene Fails to Establish Good Cause.

            Having determined that Ms. Zemaitiene fails to satisfy the lesser excusable neglect

  standard, the court examines whether she meets the good cause standard. As stated above, to

  demonstrate good cause, Ms. Zemaitiene must “show the deadline [could not] be met despite

  [her] diligent efforts.” 31 Again, Ms. Zemaitiene fails to provide an adequate explanation

  because, even considering the alleged difficulties she has faced, those difficulties do not explain

  the approximately 3-month delay between the most recent deadline for her objections and the

  filing of her instant motion. Therefore, because Ms. Zemaitiene fails to establish good cause,

  this portion of her motion must be denied.

  II.       Ms. Zemaitiene’s Request for an Extension of Time to File Her Response to DI’s
            Motion for Summary Judgment Is Granted in Part and Denied in Part.

            Ms. Zemaitiene requests a 60-day extension of time to respond to DI’s motion for

  summary judgment. As stated above, she must show good cause to obtain that extension. 32 For

  the reasons that follow, the court concludes that she has established good cause, but a 60-day

  extension is too much. Instead, 28 days is appropriate.

            Unlike her first request, Ms. Zemaitiene’s second request for extension of time was made

  prior to expiration of the relevant deadline. Additionally, her second request seeks to have the

  issues in DI’s motions decided on their merits with the benefit of full briefing. 33 Finally, DI’s

  response to Ms. Zemaitiene’s request agrees to a reasonable extension of time.


  31
       Herbert, 678 F. App’x at 701 (quotations and citation omitted).
  32
       Fed. R. Civ. P. 6(b)(1)(A).
  33
    Herbert, 678 F. App’x at 700 (providing “that Rule 6(b)(1) should be liberally construed to
  advance the goal of trying each case on the merits” (quotations and citation omitted)).

                                                    11
Case 2:17-cv-00007-DAK-JCB Document 93 Filed 03/10/21 PageID.1061 Page 12 of 12




           Under those circumstances, the court concludes that Ms. Zemaitiene has shown good

  cause in support of this request. However, the court will not provide her with the full 60 days

  she requests. Instead, Ms. Zemaitiene shall have 28 days, or until April 7, 2021, to file her

  response to DI’s motion for summary judgment. Given the prior delays in resolving this

  litigation, the 28-day extension appropriately grants her time to respond on the merits without

  violating the requirements of Fed. R. Civ. P. 1 to decide this matter in a “just, speedy, and

  inexpensive” manner. The court will not grant any further extensions of that deadline.

                                      CONCLUSION AND ORDER

           Based upon the foregoing, IT IS HEREBY ORDERED:

           1.        Ms. Zemaitiene’s motion for extension of time 34 is GRANTED IN PART and

                     DENIED IN PART.

           2.        Ms. Zemaitene must file any response to DI’s motion for summary judgment on

                     or before April 7, 2021. The court will not grant any further extensions of that

                     deadline.

           IT IS SO ORDERED.

           DATED March 10, 2021.

                                                   BY THE COURT:




                                                   JARED C. BENNETT
                                                   United States Magistrate Judge



  34
       ECF No. 88.

                                                      12
